Name: Commission Regulation (EC) NoÃ 432/2006 of 15 March 2006 amending Regulation (EC) NoÃ 382/2005 laying down detailed rules for the application of Council Regulation (EC) NoÃ 1786/2003 on the common organisation of the market in dried fodder
 Type: Regulation
 Subject Matter: EU finance;  agricultural activity;  agricultural policy
 Date Published: nan

 16.3.2006 EN Official Journal of the European Union L 79/12 COMMISSION REGULATION (EC) No 432/2006 of 15 March 2006 amending Regulation (EC) No 382/2005 laying down detailed rules for the application of Council Regulation (EC) No 1786/2003 on the common organisation of the market in dried fodder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1786/2003 of 29 September 2003 on the common organisation of the market in dried fodder (1), and in particular Article 20 thereof, Having regard to Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) No 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (2), and in particular the second subparagraph of Article 71(2) thereof, Whereas: (1) Experience gained from the implementation of Commission Regulation (EC) No 382/2005 (3) has shown that the wording of the third subparagraph of Article 9 of that Regulation should be made more precise. (2) Given that the aid referred to in the second subparagraph of Article 71(2) of Regulation (EC) No 1782/2003 is calculated on the basis of quantities which are potentially eligible for the aid provided for in Article 4 of Regulation (EC) No 1786/2003 for the current marketing year, and that, in accordance with Article 34 of Regulation (EC) No 382/2005, a certain proportion of the dried fodder which has left the undertakings during the 2005/06 marketing year has already been entered in the accounts for the 2004/05 marketing year, the aid for the 2005/06 marketing year would be fixed on the basis of quantities which would not be representative of actual production in the 2005/06 marketing year. Transitional measures should therefore be laid down for stocks held on 31 March 2006. To avoid any discrimination between operators, these measures should apply to all Member States. Provision should be made for the notification of the stocks benefiting from these measures. (3) The reference to the ceilings set out in point D of Annex VII to Regulation (EC) No 1782/2003 should be replaced by a reference to the ceilings set out in Annex IV to Commission Regulation (EC) No 118/2005 of 26 January 2005 modifying Annex VIII to Council Regulation (EC) No 1782/2003 and establishing budgetary ceilings for partial or optional implementation of the Single Payment Scheme and annual financial envelopes for Single Area Payment Scheme provided for in that Regulation (4). (4) A number of improvements should be made to Annex I to Regulation (EC) No 382/2005 in order to obtain a useful overview of energy consumption. (5) Regulation (EC) No 382/2005 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals and Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 382/2005 is amended as follows: 1. the third subparagraph of Article 9 is replaced by the following: Dried fodder leaving a processing undertaking may re-enter it only for the purpose of repackaging, under the supervision of the competent authority and on conditions laid down by it.; 2. Article 33(1) is amended as follows: (a) the following sentence is added to the first subparagraph: These notifications shall not include the quantities referred to in Articles 34 and 34a.; (b) the following sentences are added to the second subparagraph: For the 2005/06 and 2006/07 marketing years, these quantities shall not include the quantities referred to in Articles 34 and 34a. Not later than 31 May 2006, the Member States shall also inform the Commission of the quantities of dried fodder held in the processing undertakings on 31 March 2006 which, in accordance with Article 34a, have been the subject of an application for the aid provided for in Article 4 of Regulation (EC) No 1786/2003 for the 2005/06 marketing year during the 2006/07 marketing year and, where appropriate, the aid referred to in the second subparagraph of Article 71(2) of Regulation (EC) No 1782/2003.; 3. The following Article 34a is added: Article 34a Stocks on 31 March 2006 1. Dried fodder produced during the 2005/06 marketing year that has not left the processing undertaking or one of the storage places referred to in Article 3(a) of the present regulation by 31 March 2006 at the latest may be eligible for the aid provided for in Article 4 of Regulation (EC) No 1786/2003 for the 2005/06 marketing year during the 2006/07 marketing year and, where appropriate, the aid referred to in the second subparagraph of Article 71(2) of Regulation (EC) No 1782/2003, provided that it: (a) complies with the terms of Article 3 of this Regulation; (b) leaves the processing undertaking under the supervision of the competent authority under the conditions laid down in Article 10 and 11 of this Regulation; (c) is entered in the accounts in the context of the national guaranteed quantities allocated to the Member States concerned for the 2005/06 marketing year; (d) has been declared and certified during the 2005/06 marketing year. 2. The competent authorities in the Member States shall adopt all the necessary inspection measures to ensure compliance with paragraph 1.; 4. Article 35 is replaced by the following: Article 35 Optional transitional period 1. The Member States which apply an optional transitional period in accordance with Article 71 of Regulation (EC) No 1782/2003 shall pay the processing undertakings, for subsequent transfer to producers, the aid referred to in the second subparagraph of Article 71(2) of Regulation (EC) No 1782/2003, based on the eligible quantities in the 2005/06 marketing year. This aid shall be fixed on the basis of the potentially eligible quantities and subject to the ceiling in Annex IV to Commission Regulation (EC) No 118/2005 (5). Potentially eligible quantities  means the sum of the quantities recognised as eligible for the aid provided for in Article 4 of Regulation (EC) No 1786/2003 during the 2005/06 marketing year and the quantities produced during the 2005/06 marketing year which have been the subject of an application for that aid for the 2005/06 marketing year in the 2006/07 marketing year, and, where appropriate, the aid referred to in the second subparagraph of Article 71(2) of Regulation (EC) No 1782/2003, in accordance with Article 34a. These potentially eligible quantities shall not include the quantities referred to in Article 34. 2. Where the processing undertaking is supplied with fodder from another Member State, the aid referred to in the second subparagraph of Article 71(2) of Regulation (EC) No 1782/2003 shall be paid to the processing undertakings for transfer to the producer only if that producer is based in a Member State which applies the optional transitional period. 3. The aid referred to in the second subparagraph of Article 71(2) of Regulation (EC) No 1782/2003 shall be fixed in accordance with the procedure referred to in Article 18(2) of Regulation (EC) No 1786/2003. The aid shall be paid to the processing undertakings within 30 working days of the date on which the Commission publishes the amounts thereof in the Official Journal of the European Union. For the quantities recognised as eligible for the aid after this publication date, payment shall be made within 30 working days of the date of recognition of eligibility for the aid. Processing undertakings shall transfer the aid to the producers within 15 working days of its payment by the Member State. 5. Annex I is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 March 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 114. Regulation as amended by Regulation (EC) No 583/2004 (OJ L 91, 30.3.2004, p. 1). (2) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Regulation (EC) No 319/2006 (OJ L 58, 28.2.2006, p. 32). (3) OJ L 61, 8.3.2005, p. 4. (4) OJ L 24, 27.1.2005, p. 15. Regulation as amended by Regulation (EC) No 570/2005 (OJ L 97, 15.4.2005, p. 13). (5) OJ L 24, 27.1.2005, p. 15.; ANNEX ANNEX I Record of energy used in the production of dehydrated fodder Member State: Marketing year: Subject Unit Quantity a Production of dehydrated fodder tonnes of dehydrated fodder b Average humidity on entry % c Average humidity on leaving % d Average air temperature on entering the drier °C e Average specific consumption megajoules per kg of dehydrated fodder Please complete for each type of fuel used (1): Type of fuel: f Average specific calorific value megajoules per tonne of fuel g Quantity used tonnes of fuel h Energy produced megajoules (1) Gas, coal, lignite, fuel oil, electricity, biomass, etc.